internal_revenue_service number release date index number --------------------------- ----------------------------------- ----------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-104795-15 date date taxpayer taxable_year taxable_year date date date date llc llc corporation corporation corporation amount amount amount state cpa investment bank -------------------- investment bank ------------------------------ ----------------------------------- ------- ------- ------------------------ ------------------------- ------------------------ ------------------- ---------------------------------------- ------------------------------------ ----------------------------------------- ------------------------------------------- ------------------------------------------- --------------- -------------- -------------- -------------- ---------------------- dear -------------- this is in response to your letter submitted on date on behalf of the taxpayer in which you request rulings pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to grant the taxpayer an extension of time to file an election statement required by sec_4 of revproc_2011_29 2011_18_irb_746 with respect to taxable_year sec_1 and plr-104795-15 facts the taxpayer is a corporation organized under the laws of state on date pursuant to an agreement of merger dated date llc a disregarded_entity wholly- owned by llc acquired of the stock of the taxpayer pursuant to the agreement of merger llc contributed amount to corporation a state corporation wholly-owned by llc and created solely to effectuate the acquisition of taxpayer stock the taxpayer merged into corporation in a statutory merger under state law with the taxpayer surviving the taxpayer has represented that the transaction qualified as a taxable_acquisition of stock pursuant to revrul_90_95 as well as a covered transaction pursuant to sec_1_263_a_-5 of the internal revenue regulations in the process of pursuing the merger with corporation the taxpayer incurred transaction costs including fees paid to investment bank for investment banking services some of the costs were attributable to fees paid_by the taxpayer to investment bank only upon the successful closing of the merger with corporation success-based_fee upon completion of the merger the taxpayer remitted a success- based fee in the amount of amount to investment bank on date the taxpayer through its subsidiary_corporation acquired of the outstanding_stock of corporation the taxpayer has represented that the transaction qualified as a taxable_acquisition of corporation stock by the taxpayer pursuant to revrul_90_95 as well as a covered transaction pursuant to sec_1 a - e in the process of pursuing the acquisition of corporation the taxpayer incurred transaction costs including fees paid to investment bank for investment banking services some of the costs were attributable to a success-based_fee paid_by the taxpayer to investment bank upon completion of the acquisition the taxpayer remitted a success-based_fee in the amount of amount to investment bank in taxable_year the taxpayer engaged cpa to prepare the taxpayer’s u s federal_income_tax return for the taxable_year sec_1 and the taxpayer represents that it believed and understood that cpa had extensive experience in preparing income_tax returns and advising clients regarding all statements and other information that should be included on such returns and relied on cpa to advise it of any relevant elections that should be made on its returns cpa prepared and filed the taxpayer’s federal corporate_income_tax returns for taxable_year sec_1 and on the taxpayer’s returns for taxable_year sec_1 and the taxpayer represents that cpa inadvertently failed to make the election provided in revproc_2011_29 to deduct of success-based fees not facilitating a business acquisition as start-up costs and to capitalize the remaining of success-based fees plr-104795-15 subsequent to the filing of the return the taxpayer engaged cpa to file a request for relief to file the election statements for taxable_year sec_1 and pursuant to sec_301_9100-1 law sec_263 of the internal_revenue_code provides generally that no deduction shall be allowed for any amount_paid in exchange for property having a useful_life extending beyond the end of the taxable_year see also sec_1_263_a_-2 no deduction is allowed for an amount_paid to acquire or create an intangible which includes an ownership_interest in a corporation or other entity sec_1_263_a_-1 see also sec_1_263_a_-4 a -4 d i a costs incurred in the process of acquisition or reorganization of a business_entity that produce significant long-term benefits must be capitalized 503_us_79 sec_1_263_a_-5 providing that taxpayers must capitalize amounts paid to facilitate certain transactions set forth in that section sec_1_263_a_-5 provides that an amount is paid to facilitate a transaction if the amount is paid in investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sets forth the rule governing success-based fees and provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 is treated as an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 revproc_2011_29 provides a safe_harbor election for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 pursuant to section dollar_figure of revproc_2011_29 the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer treats of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the tax_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the amount of the success-based fees that are deducted and capitalized plr-104795-15 sec_301_9100-1 sets forth the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 sets forth the rules applicable to automatic 12-month extensions of time to make certain regulatory elections sec_301_9100-3 sets forth the rules applicable to requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief pursuant to sec_301 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 that establishes that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief plr-104795-15 sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii iii iv is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year analysis the taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information provided and representations made by the taxpayer establish that the taxpayer acted reasonably and in good_faith the taxpayer reasonably relied on cpa a qualified_tax professional to prepare its federal_income_tax returns for taxable_year sec_1 and the taxpayer is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time relief is requested the taxpayer did not affirmatively choose not to make the election plr-104795-15 after having been informed in all material respects of the required election and related tax consequences rather the taxpayer relied on cpa to advise it as to any relevant elections which cpa failed to do with respect to this election the taxpayer is not using hindsight in requesting relief further based on the information provided and representations made by the taxpayer granting an extension will not prejudice the interests of the government the taxpayer will not have a lower tax_liability in the aggregate for all taxable years to which the election applies at this time than the taxpayer would have had if the election had been timely made in addition the taxable years in which the regulatory elections should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of the ruling granting an extension of time to make a late election conclusion based on the information provided and representations made we conclude that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met the taxpayer is granted an extension of days from the date of this ruling to file its mandatory statement as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transactions and stating the success-based_fee amounts that are deducted and capitalized except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether the taxpayer’s transactions were within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it pursuant to sec_6110 this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material plr-104795-15 submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ thomas d moffitt chief branch income_tax accounting
